710 S.E.2d 563 (2011)
289 Ga. 258
In the Matter of Samuel J. BRANTLEY.
No. S11Y1228.
Supreme Court of Georgia.
May 31, 2011.
Davis, Zipperman, Kirschenbaum & Lotito, Nicholas A. Lotito, Atlanta, for Brantley.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the petition for voluntary surrender of license filed by Samuel J. Brantley (State Bar No. 078300). In the petition, Brantley, who has been a member of the State Bar of Georgia since 1966, admits that on July 18, 2007 he pled guilty to violating 18 U.S.C. § 1343 (conspiracy to commit wire fraud), a felony, in the United States District Court for the Southern District of New York. Brantley's sentencing was postponed due to his cooperation in the prosecution of several other individuals, but he kept the Bar informed of the status of his case throughout the relevant time-frame. Brantley's cooperation culminated with his testimony in the criminal trial of two other individuals. The Assistant United States Attorney acknowledged that Brantley's testimony was critical to the government's success in securing the convictions of those two defendants. On April 12, 2011, Brantley was sentenced to five years on probation. Brantley admits that by virtue of his felony conviction, he violated Rule 8.4(a)(2) of Bar Rule 4-102. Thus, he requests that this Court accept the voluntary surrender of his license to practice law which he acknowledges is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept Brantley's petition.
We have reviewed the record and agree to accept Brantley's petition for the voluntary surrender of his license. Accordingly, the name of Samuel J. Brantley hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Brantley is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.